DETAILED ACTION
This correspondence is in response to the communications received September 14, 2021.  Claims 1-20 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a FinFet type device, does not reasonably provide enablement for the breadth of the claim language of “a semiconductor channel” (claims 1 and 10) which could include in this breadth of scope to include a planar type field effect transistor.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  It is unclear how the device orientation as claimed would be arranged for a planar type field effect transistor, where the transistor is formed within a bulk semiconductor substrate.

An analysis of the relevant Wands Factors has been conducted and will be discussed below.  
A. Breadth of the claims;
The recitation of “a semiconductor channel” as claimed is not commensurate with the scope of the enablement and not adequately supported by the written description.  The breadth of the claims implies and is broad enough to encompass a planar type field effect transistor.
B. The nature of the invention;
Adjusting the source and drain region widths (for Fin type semiconductor device, e.g. FinFET) under the gate stack sidewall spacers to have a width that is intermediate to the outer source and drain region’s widest width and the channel regions narrowest width, for the purposes of improving device performance characteristics.
C. The state of the prior art; D. The level of one of ordinary skill; E. The level of predictability in the art;
The Applicant provides no known related prior art.  The Applicant discloses fin channel region with varied widths.
F. The amount of direction provided by the inventor;
The inventor does not provide enough direction to support the full scope of the claim.  


Related Prior Art

Choi et al. (US 7,402,862) Fig. 2A shown below.

    PNG
    media_image1.png
    334
    469
    media_image1.png
    Greyscale


Mathew et al. (US 6,903,967) Fig. 17, shown below.

    PNG
    media_image2.png
    330
    542
    media_image2.png
    Greyscale



Tabery et al. (US 7,029,958) Fig. 4C, shown below.

    PNG
    media_image3.png
    528
    717
    media_image3.png
    Greyscale



Cho et al. (US 2005/0263821) Fig. 2A shown below.

    PNG
    media_image4.png
    449
    606
    media_image4.png
    Greyscale



Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.


    PNG
    media_image5.png
    427
    591
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    394
    653
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    327
    353
    media_image7.png
    Greyscale

Regarding claim 1, the Applicant discloses in Fig. 1A-C, 2B and 2C, an integrated circuit structure, comprising:

a semiconductor body (104) having a semiconductor channel (108), the semiconductor channel having a first side opposite a second side (two opposing sides can be seen from above, a function of being a FinFet);

a gate electrode (106) over the semiconductor body (106 over 108), 

the gate electrode (106) comprising a first gate electrode portion proximate the first side of the semiconductor channel, and the gate electrode comprising a second gate electrode portion proximate the second side of the semiconductor channel (portions of 106 cover opposing sides of 108), the second gate electrode portion in alignment with the first gate electrode portion (the same gate 106 which is oriented on and on either side of channel 108), wherein the semiconductor channel (108) has a first width at a first location between the first gate electrode portion and the second gate electrode portion, and wherein the semiconductor channel has a second width at a second location between the first gate electrode portion and the second gate electrode portion, the second width different than the first width (in Figs. 2B, 2C the channel portion immediately under 106 tapers so that the width of the channel varies by position along the channel between the source and drain regions);

a source or drain region (opposing 110) adjacent to the semiconductor channel (when viewed in plan view, source and drain regions 110 sandwich the central channel region 108);

a first sidewall spacer portion (112) proximate a first portion of the source or drain region (112 covers at least a portion of inner regions of source and drain regions 110, as can be seen in Fig. 1A and 1C) and proximate the first gate electrode portion (112 is immediately next to 106);

a second sidewall spacer portion proximate the first portion of the source or drain region (the other of the 112 on the opposing side of gate 106) and proximate the second gate electrode portion (either of 112 have regions when cover both the top and sides of 110), the second sidewall spacer portion in alignment with the first sidewall spacer portion (both sidewall spacers on either side of gate 106 are parallel to each other and cover sides of gate 106), and wherein a second portion of the source or drain region is outside of the first sidewall spacer portion and the second sidewall spacer portion (the majority of and outer extremities of 110 are not covered by sidewall spacers 112 on either side of gate 106).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fried et al. (US 6,583,469) in view of Chen et al. (US 2005/0253193).


    PNG
    media_image8.png
    346
    550
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    333
    592
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    286
    595
    media_image10.png
    Greyscale

Regarding claim 1, the prior art of Fried discloses in Figs. 18A, 18B and 19, provided above, an integrated circuit structure, comprising:

a semiconductor body (col. 3, line 66 to col. 4, line 2, “The semiconductor body, i.e., Fin region 12, is comprised of any semiconducting material such as single crystalline Si or SiGe and hard mask 14 is comprised of a stack comprising oxide layer 16 and nitride layer 18, respectively.”) having a semiconductor channel (shown as 12 in Figs. 18a, 18B and 19, “FIG. 19 includes a channel region comprised of patterned semiconductor body 12, and a source region and a drain region”, col. 7, lines 16-18), the semiconductor channel having a first side opposite a second side (two vertical sides of 12, which can be seen in cross sectional view in Fig. 18B);

a gate electrode (32 discussed in col. 6, line 62 to col. 7, line 8) over the semiconductor body (32 over vertical surfaces of 12, the term “over” has been interpreted in one of the meanings of over which include to “cover”, such as in the instance of the meaning of, “I put my hands over my eyes/ears because I couldn’t bear to watch/listen”, form the Cambridge Dictionary website, dictionary.cambridge.org), 

the gate electrode (32) comprising a first gate electrode portion (left most 32 in Fig. 18B) proximate the first side of the semiconductor channel (left most 32 covers the left side vertical surface of 12), and the gate electrode comprising a second gate electrode portion (right most 32 in Fig. 18B) proximate the second side of the semiconductor channel (right most 32 covers the right side vertical surface of 12), the second gate electrode portion in alignment with the first gate electrode portion (both 32 are aligned on opposing sides of 12),

wherein the semiconductor channel (12) has a first width at a first location between the first gate electrode portion and the second gate electrode portion (most central portion of 12 is more narrow than the outer regions of 12, see Fig. 19, and between both 32 as can be seen in Figs. 18A, 18B), and 

wherein the semiconductor channel has a second width at a second location between the first gate electrode portion and the second gate electrode portion (width of 12 at the outer extremities of 12 are wider than the central portion of 12), 

the second width different than the first width (outer widths of 12 are wider than the central width of 12);

a source or drain region adjacent to the semiconductor channel (“The source/drain regions are labeled as element 38 in FIG. 19.”, col. 7, lines 18-20).

Fried does not disclose sidewall spacers in the embodiment of Figs. 18A, 18B and 19, and therefore does not disclose,
“a first sidewall spacer portion proximate a first portion of the source or drain region and proximate the first gate electrode portion;
a second sidewall spacer portion proximate the first portion of the source or drain region and proximate the second gate electrode portion, 
the second sidewall spacer portion in alignment with the first sidewall spacer portion, and
wherein a second portion of the source or drain region is outside of the first sidewall spacer portion and the second sidewall spacer portion”.


    PNG
    media_image11.png
    422
    550
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    432
    479
    media_image12.png
    Greyscale


Chen discloses in Figs. 5A-5B,
a first sidewall spacer (left most 9/8 on sidewall of gate 6) portion proximate a first portion of the source or drain region (inner most region of 7) and proximate the first gate electrode portion (6);
a second sidewall spacer portion (right most 9/8 on sidewall of gate 6) proximate the first portion of the source or drain region (inner most region of 7) and proximate the second gate electrode portion (6), 
the second sidewall spacer portion in alignment with the first sidewall spacer portion (6 is on either side of channel 3), and
wherein a second portion of the source or drain region is outside of the first sidewall spacer portion and the second sidewall spacer portion (majority portion of 7 are not under sidewall spacers 8/9).

Therefore, it would have been obvious to one having ordinary skill in the art at the
time the invention was effectively filed to use the particularly claimed sidewall spacers as disclosed by Chen in the FinFet arrangement of Fried in order to provide support and protection to the gate stack during fabrication and subsequent formation of the source and drain contact regions. G. TSM: Teaching, Suggestion, Motivation Test.

Regarding claim 2, Fried et al. disclose the integrated circuit structure of claim 1, wherein the first location is in a center of the semiconductor channel, and the second width is between the center of the semiconductor channel and the first and second sidewall spacer portions (as disclosed in the rejection of claim 1, Fried shows in Fig. 19 wherein the center of the channel is narrower than the extremities of the channel).

Regarding claim 3, Fried et al. disclose the integrated circuit structure of claim 2, wherein the first width is less than the second width (as disclosed in the rejection of claim 1, Fried shows in Fig. 19 wherein the center of the channel is narrower than the extremities of the channel).

Regarding claim 4, Fried et al. disclose the integrated circuit structure of claim 1, and Fried discloses, further comprising:
a first gate dielectric portion between the semiconductor channel and the first gate electrode portion (in Fig. 18B, left most 30 between 32 and 12); and
a second gate dielectric portion between the semiconductor channel and the second gate electrode portion (in Fig. 18B, right most 30 between 32 and 12).


Claims 5, 6, 8, 9, 10, 15, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fried et al. (US 6,583,469) in view of Chen et al. (US 2005/0253193) in view of Lai et al. (2011/0079829).

Regarding claim 5, 6, 16 and 17, Fried et al. disclose the integrated circuit structure of claim 4, 1, 10 or 15, however Fried does not disclose,
(for claims 5 and 16) “wherein the first gate dielectric portion and the second gate dielectric portion comprise hafnium oxide”,
(for claims 6 and 17) “wherein the first gate electrode portion and the second gate electrode portion comprise an aluminide”.

Lai discloses in ¶ 0022, wherein the gate dielectric can be many different materials including both hafnium oxide and aluminum oxide.

Therefore it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have combined the limitations of,
(for claims 5 and 16) “wherein the first gate dielectric portion and the second gate dielectric portion comprise hafnium oxide”,
(for claims 6 and 17) “wherein the first gate electrode portion and the second gate electrode portion comprise an aluminide”, in the invention or system of the Fried as taught by Lai, for the purpose of using high quality high-k materials which provide good dielectric characteristics at scaled down / smaller dimensions for FinFET applications.  G. TSM: Teaching, Suggestion, Motivation Test.

Regarding claim 8, 9, 19 and 20, Fried et al. disclose the  integrated circuit structure of claim 1, 10 or 19, but Fried does not specify,
(for claims 8 and 19) “wherein the second portion of the source or drain region comprises silicon and germanium”,
(for claims 9 and 20) “wherein the semiconductor channel comprises silicon and germanium”.

    PNG
    media_image13.png
    794
    798
    media_image13.png
    Greyscale

Lai discloses in Fig. 2C and in  ¶ 0029, “the fin-channel body 110a and the epitaxially-grown regions 121 and 123 can have a SiGe material”.

Therefore it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have combined the limitations of,
(for claims 8 and 19) “wherein the second portion of the source or drain region comprises silicon and germanium”,
(for claims 9 and 20) “wherein the semiconductor channel comprises silicon and germanium”, in the invention or system of the Fried as taught by Lai, for the purpose of using SiGe which can introduce stress to the channel which can aid in the performance of the FinFET device.  G. TSM: Teaching, Suggestion, Motivation Test.

Regarding claim 10, the prior art of Fried discloses in Figs. 18A, 18B and 19, provided above, a device, comprising:

a semiconductor body (col. 3, line 66 to col. 4, line 2, “The semiconductor body, i.e., Fin region 12, is comprised of any semiconducting material such as single crystalline Si or SiGe and hard mask 14 is comprised of a stack comprising oxide layer 16 and nitride layer 18, respectively.”) having a semiconductor channel (shown as 12 in Figs. 18a, 18B and 19, “FIG. 19 includes a channel region comprised of patterned semiconductor body 12, and a source region and a drain region”, col. 7, lines 16-18), the semiconductor channel having a first side opposite a second side (two vertical sides of 12, which can be seen in cross sectional view in Fig. 18B);

a gate electrode (32 discussed in col. 6, line 62 to col. 7, line 8) over the semiconductor body (32 over vertical surfaces of 12, the term “over” has been interpreted in one of the meanings of over which include to “cover”, such as in the instance of the meaning of, “I put my hands over my eyes/ears because I couldn’t bear to watch/listen”, form the Cambridge Dictionary website, dictionary.cambridge.org), 

the gate electrode (32) comprising a first gate electrode portion (left most 32 in Fig. 18B) proximate the first side of the semiconductor channel (left most 32 covers the left side vertical surface of 12), and the gate electrode comprising a second gate electrode portion (right most 32 in Fig. 18B) proximate the second side of the semiconductor channel (right most 32 covers the right side vertical surface of 12), the second gate electrode portion in alignment with the first gate electrode portion (both 32 are aligned on opposing sides of 12),

wherein the semiconductor channel (12) has a first width at a first location between the first gate electrode portion and the second gate electrode portion (most central portion of 12 is more narrow than the outer regions of 12, see Fig. 19, and between both 32 as can be seen in Figs. 18A, 18B), and 

wherein the semiconductor channel has a second width at a second location between the first gate electrode portion and the second gate electrode portion (width of 12 at the outer extremities of 12 are wider than the central portion of 12), 

the second width different than the first width (outer widths of 12 are wider than the central width of 12);

a source or drain region adjacent to the semiconductor channel (“The source/drain regions are labeled as element 38 in FIG. 19.”, col. 7, lines 18-20).

Fried does not disclose sidewall spacers in the embodiment of Figs. 18A, 18B and 19, and therefore does not disclose,
“a first sidewall spacer portion proximate a first portion of the source or drain region and proximate the first gate electrode portion;
a second sidewall spacer portion proximate the first portion of the source or drain region and proximate the second gate electrode portion, 
the second sidewall spacer portion in alignment with the first sidewall spacer portion, and
wherein a second portion of the source or drain region is outside of the first sidewall spacer portion and the second sidewall spacer portion”.

Fried does not disclose, 
“a computing device, comprising:
a board; and 
a component coupled to the board, the component including an integrated circuit structure …”.

Lai discloses in ¶ 0048, “the FinFETs 105a and/or 105b can be formed within a package which can be physically and electrically coupled with a printed wiring board or printed circuit board (PCB) to form an electronic assembly. The electronic assembly can be part of an electronic system such as computers, wireless communication devices, computer-related peripherals …” and further aspects of the system of a computer in ¶ 0041 and 0049.

Therefore it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have combined the limitations of “a computing device, comprising:
a board; and 
a component coupled to the board, the component including an integrated circuit structure …”, in the invention or system of the Fried as taught by Lai, for the purpose of integrating the FinFET device in a system where it can be utilized in a practical application such as a computer for use in consumer electronics.  G. TSM: Teaching, Suggestion, Motivation Test.


    PNG
    media_image11.png
    422
    550
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    432
    479
    media_image12.png
    Greyscale


Chen discloses in Figs. 5A-5B,
a first sidewall spacer (left most 9/8 on sidewall of gate 6) portion proximate a first portion of the source or drain region (inner most region of 7) and proximate the first gate electrode portion (6);
a second sidewall spacer portion (right most 9/8 on sidewall of gate 6) proximate the first portion of the source or drain region (inner most region of 7) and proximate the second gate electrode portion (6), 
the second sidewall spacer portion in alignment with the first sidewall spacer portion (6 is on either side of channel 3), and
wherein a second portion of the source or drain region is outside of the first sidewall spacer portion and the second sidewall spacer portion (majority portion of 7 are not under sidewall spacers 8/9).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the particularly claimed sidewall spacers as disclosed by Chen in the FinFet arrangement of Fried in order to provide support and protection to the gate stack during fabrication and subsequent formation of the source and drain contact regions. G. TSM: Teaching, Suggestion, Motivation Test.

Regarding claim 11, Fried et al. disclose the computing device of claim 10, and Lai discloses,
“further comprising:
a memory coupled to the board” (as the FinFets can be used to make memory cells as discussed in Lai’s ¶ 0041).

Regarding claim 12, Fried et al. disclose the computing device of claim 10, and Lai discloses, 
“further comprising:
a communication chip coupled to the board” (¶ 0049, “In some embodiments, the system including the integrated circuit 100 can provides an entire system in one IC, so-called system on a chip (SOC) or system on integrated circuit (SOIC) devices. These SOC devices may provide, for example, all of the circuitry needed to implement a cell phone, personal data assistant (PDA), digital VCR, digital camcorder, digital camera, MP3 player, or the like in a single integrated circuit.”, thus the system on chip device that can provide circuitry needed to be a part of wireless communications, e.g. the system on a chip has wireless communication abilities).

Regarding claim 13, Fried et al. disclose the computing device of claim 10, and Lai discloses, 
“wherein the component is a packaged integrated circuit die” (as Lai has shown in the rejection of claim 1, ¶ 0041, “FinFET 100”, ¶ 0048, “the FinFETs ... can be formed within a package …”, ¶ 0049, “integrated circuit 100”).

Regarding claim 14, Fried et al. disclose the computing device of claim 10, and Lai discloses, 
“wherein the computing device is selected from the group consisting of a mobile phone, a laptop, a desk top computer, a server, and a set-top box” (as Lai has shown in the rejection of claim 1, ¶ 0041, “FinFET 100”, ¶ 0048, “the FinFETs ... can be formed within a package …”, ¶ 0049, “integrated circuit 100 can provides [sic] an entire system in one IC … These SOC devices may provide … all the circuitry needed to implement a cell phone, personal data assistant … or the like in a single integrated circuit.”).

Regarding claim 15, Fried et al. disclose the computing device of claim 10, and Fried discloses, further comprising:
a first gate dielectric portion between the semiconductor channel and the first gate electrode portion (in Fig. 18B, left most 30 between 32 and 12); and
a second gate dielectric portion between the semiconductor channel and the second gate electrode portion (in Fig. 18B, right most 30 between 32 and 12).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fried et al. (US 6,583,469) in view of Chen et al. (US 2005/0253193) in view of Chen et al. (US 7,452,778). 

Regarding claims 7 and 18, Fried et al. disclose the integrated circuit structure of claim 1 or 10, however Fried does not specify,
“wherein the first gate electrode portion and the second gate electrode portion comprise a metal nitride”.
	
    PNG
    media_image14.png
    512
    645
    media_image14.png
    Greyscale

Chen ‘778 discloses in Fig. 7G (shown above) and in col. 9, lines 4-9, “The gate electrode material may be selected from a variety of materials, including but not limited to: a semiconductor material (e.g., poly-silicon, poly-silicon-germanium); a metal material (e.g., molybdenum, tungsten, titanium); a metallic nitride (e.g., tantalum nitride, titanium nitride) …”.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize, “wherein the first gate electrode portion and the second gate electrode portion comprise a metal nitride” as disclosed by Chen ‘778 in the FinFet arrangement of Fried in order to provide conductive materials which can act as diffusion barriers and also provide electrical signals to the device. G. TSM: Teaching, Suggestion, Motivation Test.


Double Patenting
Comparison of the instant application with the parent applications:
1.) US 8,941,214 presents claims which are structure claims, and they delve into the features of the widths of one of the channel width dimensions as compared to the widths of the source and drain regions.  No claims are directed to the channel region with two different widths aspect, "wherein the semiconductor channel has a first width at a first location between the first gate electrode portion and the second gate electrode portion, and wherein the semiconductor channel has a second width at a second location between the first gate electrode portion and the second gate electrode portion, the second width different than the first width".  Therefore no double patenting rejection can be made with this reference.
2.) US 9,711,410 presents claims which are all directed to method claims, which are not applicable against the instant application’s structure claims.  Therefore no double patenting rejection can be made with this reference.
3.) US 10,319,843 presents claims which do discuss the channel itself being “tapered”, which can be construed to be analogous to the instant application’s channel region with two different widths aspect.  See the analysis below.
4.) US 10,651,310 presents claims which are mostly directed to widths of the channel as compared to widths of the source and drain regions.  However, claim 23 has a limitation which does discuss that the channel has two different regions with different widths, “wherein the channel region is coupled to the portion of the source and drain regions under the sidewall spacers by a graded feature, and wherein the graded feature comprises a facet.”  See the analysis below.
5.) US 11,164,975 presents claims which are structure claims, which delve into the features of the widths of a channel width dimension as compared to the widths of the source and drain regions.  No claims are directed to the channel region with two different widths aspect.  Therefore no double patenting rejection can be made with this reference.
 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,319,843.  Although the claims at issue are not identical, they are not patentably distinct from each other because the parent application contains each of the instant application’s claimed limitations.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,319,843 in view of Lai et al. (US 2011/0079829).

 It is noted here, that the repetition of the claim language in the following rejections will be included only when it is not readily apparent how the claims share similar limitations or when obviousness type rejection is required.  When claim numbers are only stated, it should be readily apparent to the reader, which limitations are shared by the instant application and the parent application.

Claims of the instant application
Claims of the ‘843 patent
Claim 1,
An integrated circuit structure, comprising:

A.) a semiconductor body A1.) having a semiconductor channel, the semiconductor channel having a first side opposite a second side;

B.) a gate electrode over the semiconductor body, the gate electrode comprising a first gate electrode portion proximate the first side of the semiconductor channel, and the gate electrode comprising a second gate electrode portion proximate the second side of the semiconductor channel, the second gate electrode portion in alignment with the first gate electrode portion, 

(*where first channel width is established) C.) wherein the semiconductor channel has a first width* at a first location between the first gate electrode portion and the second gate electrode portion, and

(**where the second channel width is established) D.) wherein the semiconductor channel has a second width at a second location between the first gate electrode portion and the second gate electrode portion, the second width different than the first width;

E.) a source or drain region adjacent to the semiconductor channel;

F.) a first sidewall spacer portion proximate a first portion of the source or drain region and proximate the first gate electrode portion;  a second sidewall spacer portion proximate the first portion of the source or drain region and proximate the second gate electrode portion, the second sidewall spacer portion in alignment with the first sidewall spacer portion, and 

F.) wherein a second portion of the source or drain region is outside of the first sidewall spacer portion and the second sidewall spacer portion.
Claim 1,
A semiconductor structure, comprising: 

A.) a silicon body protruding from and continuous with an underlying bulk silicon substrate;

B.) a gate electrode on a gate dielectric on a top and sidewalls of a portion of the A1.) silicon body defining a channel region in the silicon body beneath the gate electrode, the gate electrode having a first side and a second side opposite the first side, 

(both channel width established here) C.) & D.) wherein the channel region comprises first and second tapered portions from a plan view perspective, the first tapered portion widening from a center of the channel region to a first end of the channel region, and the second tapered portion widening from the center of the channel region to a second end of the channel region; (“center of the channel” being the first more narrow width, “tapered portion widening from the center” being the second wider width portion)

E.) a first source/drain region coupled to the first end of the channel region and adjacent to the first side of the gate electrode; 

E.) a second source/drain region coupled to the second end of the channel region and adjacent to the second side of the gate electrode; 

F.) a first dielectric sidewall spacer adjacent to the first side of the gate electrode and over only a portion of the first source/drain region; and a 

F.) second dielectric sidewall spacer adjacent to the second side of the gate electrode and over only a portion of the second source/drain region.

Claim 10,
I.) A computing device, comprising:

II.) a board; and

III.) a component coupled to the board, the component including an integrated circuit structure, comprising:

A.) a semiconductor body A1.) having a semiconductor channel, the semiconductor channel having a first side opposite a second side;

B.) a gate electrode over the semiconductor body, the gate electrode comprising a first gate electrode portion proximate the first side of the semiconductor channel, and the gate electrode comprising a second gate electrode portion proximate the second side of the semiconductor channel, the second gate electrode portion in alignment with the first gate electrode portion, 

C.) wherein the semiconductor channel has a first width at a first location between the first gate electrode portion and the second gate electrode portion, and

D.) wherein the semiconductor channel has a second width at a second location between the first gate electrode portion and the second gate electrode portion, the second width different than the first width;

E.) a source or drain region adjacent to the semiconductor channel;

F.) a first sidewall spacer portion proximate a first portion of the source or drain region and proximate the first gate electrode portion; a second sidewall spacer portion proximate the first portion of the source or drain region and proximate the second gate electrode portion, the second sidewall spacer portion in alignment with the first sidewall spacer portion, and 

G.) wherein a second portion of the source or drain region is outside of the first sidewall spacer portion and the second sidewall spacer portion.

Claim 1,
A semiconductor structure, comprising: 

A.) a silicon body protruding from and continuous with an underlying bulk silicon substrate;

B.) a gate electrode on a gate dielectric on a top and sidewalls of a portion of the A1.) silicon body defining a channel region in the silicon body beneath the gate electrode, the gate electrode having a first side and a second side opposite the first side, 

(both channel width established here) C.) & D.) wherein the channel region comprises first and second tapered portions from a plan view perspective, the first tapered portion widening from a center of the channel region to a first end of the channel region, and the second tapered portion widening from the center of the channel region to a second end of the channel region; (“center of the channel” being the first more narrow width, “tapered portion widening from the center” being the second wider width portion)

E.) a first source/drain region coupled to the first end of the channel region and adjacent to the first side of the gate electrode; 

E.) a second source/drain region coupled to the second end of the channel region and adjacent to the second side of the gate electrode; 

F.) a first dielectric sidewall spacer adjacent to the first side of the gate electrode and over only a portion of the first source/drain region; and a 

F.) second dielectric sidewall spacer adjacent to the second side of the gate electrode and over only a portion of the second source/drain region.

Items I.), II.) and III.) are not disclosed in the claims of the ‘310 patent.

Lai discloses in ¶ 0048, wherein a FinFET device is physically and electrically coupled with a II.) board to form an III.) electronic assembly, where the electronic assembly can be part of a I.) computer.

Therefore it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have combined the limitations of I.), II.) and III.), in the invention or system of the ‘843 patent as taught by Lai, for the purpose of integrating the FinFET device in a system where it can be utilized in a practical application such as a computer for use in consumer electronics.



Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 10,651,310.  Although the claims at issue are not identical, they are not patentably distinct from each other because the parent application contains each of the instant application’s claimed limitations.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 10,651,310 in view of Lai et al. (US 2011/0079829).

 It is noted here, that the repetition of the claim language in the following rejections will be included only when it is not readily apparent how the claims share similar limitations or when obviousness type rejection is required.  When claim numbers are only stated, it should be readily apparent to the reader, which limitations are shared by the instant application and the parent application.

Claims of the instant application
Claims of the ‘310 patent
Claim 1,
An integrated circuit structure, comprising:

A.) a semiconductor body A1.) having a semiconductor channel, the semiconductor channel having a first side opposite a second side;

B.) a gate electrode over the semiconductor body, the gate electrode comprising a first gate electrode portion proximate the first side of the semiconductor channel, and the gate electrode comprising a second gate electrode portion proximate the second side of the semiconductor channel, the second gate electrode portion in alignment with the first gate electrode portion, 

(*where first channel width is established) C.) wherein the semiconductor channel has a first width* at a first location between the first gate electrode portion and the second gate electrode portion, and

(**where the second channel width is established) D.) wherein the semiconductor channel has a second width at a second location between the first gate electrode portion and the second gate electrode portion, the second width different than the first width;

E.) a source or drain region adjacent to the semiconductor channel;

F.) a first sidewall spacer portion proximate a first portion of the source or drain region and proximate the first gate electrode portion;  a second sidewall spacer portion proximate the first portion of the source or drain region and proximate the second gate electrode portion, the second sidewall spacer portion in alignment with the first sidewall spacer portion, and 

wherein a second portion of the source or drain region is outside of the first sidewall spacer portion and the second sidewall spacer portion.

Claim 23,
A semiconductor device, comprising: 

A.) a semiconductor body disposed above a substrate; 

B.) a gate electrode stack disposed over a portion of the A1.) semiconductor body to define a channel region in the semiconductor body under the gate electrode stack and source and drain regions in the semiconductor body on either side of the gate electrode stack; and 

E.) & F.) sidewall spacers disposed adjacent to the gate electrode stack and over only a portion of the source and drain regions, 

(*where first channel width is established) C.) wherein the portion of the source and drain regions under the sidewall spacers has a width greater than a width* of the channel region of the semiconductor body, 

(**where the second channel width is established) D.) wherein the channel region is coupled to the portion of the source and drain regions under the sidewall spacers by a graded feature**, and (look to applicant’s Fig. 2B or 2C) 

(further support for second channel width) D.) wherein the graded feature comprises a facet.

Claim 1 of the instant application requires that the channel have a first width at a region and a second width at another region, where the first and second widths are different.  

Claim 23 of the ‘310 patent sets forth a first width with the following limitation,
[from] C.) “a width of the channel region of the semiconductor body”.

Then claim 23 sets forth the second width in the following limitation, 

[from] D.) “wherein the channel region is coupled to the portion of the source and drain regions under the sidewall spacers by a graded feature,” (thus, a portion of the channel region itself is the graded feature that couples to the source and drain region under the sidewall spacers to the channel width initially established)

(further support for second channel width) D.) wherein the graded feature comprises a facet. (this points to Fig. 2B, where channel 108 couples to 110 by a straight line facet).


Claim 10,
I.) A computing device, comprising:

II.) a board; and

III.) a component coupled to the board, the component including an integrated circuit structure, comprising:

A.) a semiconductor body A1.) having a semiconductor channel, the semiconductor channel having a first side opposite a second side;

B.) a gate electrode over the semiconductor body, the gate electrode comprising a first gate electrode portion proximate the first side of the semiconductor channel, and the gate electrode comprising a second gate electrode portion proximate the second side of the semiconductor channel, the second gate electrode portion in alignment with the first gate electrode portion, 

C.) wherein the semiconductor channel has a first width at a first location between the first gate electrode portion and the second gate electrode portion, and

D.) wherein the semiconductor channel has a second width at a second location between the first gate electrode portion and the second gate electrode portion, the second width different than the first width;

E.) a source or drain region adjacent to the semiconductor channel;

F.) a first sidewall spacer portion proximate a first portion of the source or drain region and proximate the first gate electrode portion; a second sidewall spacer portion proximate the first portion of the source or drain region and proximate the second gate electrode portion, the second sidewall spacer portion in alignment with the first sidewall spacer portion, and 

G.) wherein a second portion of the source or drain region is outside of the first sidewall spacer portion and the second sidewall spacer portion.

Claim 23,
A semiconductor device, comprising: 

A.) a semiconductor body disposed above a substrate; 

B.) a gate electrode stack disposed over a portion of the A1.) semiconductor body to define a channel region in the semiconductor body under the gate electrode stack and source and drain regions in the semiconductor body on either side of the gate electrode stack; and 

E.) & F.) sidewall spacers disposed adjacent to the gate electrode stack and over only a portion of the source and drain regions, 

(*where first channel width is established) C.) wherein the portion of the source and drain regions under the sidewall spacers has a width greater than a width* of the channel region of the semiconductor body, 

(**where the second channel width is established) D.) wherein the channel region is coupled to the portion of the source and drain regions under the sidewall spacers by a graded feature**, and (look to applicant’s Fig. 2B or 2C) 

(further support for second channel width) D.) wherein the graded feature comprises a facet.

Claim 1 of the instant application requires that the channel have a first width at a region and a second width at another region, where the first and second widths are different.  

Claim 23 of the ‘310 patent sets forth a first width with the following limitation,
[from] C.) “a width of the channel region of the semiconductor body”.

Then claim 23 sets forth the second width in the following limitation, 

[from] D.) “wherein the channel region is coupled to the portion of the source and drain regions under the sidewall spacers by a graded feature,” (thus, a portion of the channel region itself is the graded feature that couples to the source and drain region under the sidewall spacers to the channel width initially established)

(further support for second channel width) D.) wherein the graded feature comprises a facet. (this points to Fig. 2B, where channel 108 couples to 110 by a straight line facet).

Items I.), II.) and III.) are not disclosed in the claims of the ‘310 patent.

Lai discloses in ¶ 0048, wherein a FinFET device is physically and electrically coupled with a II.) board to form an III.) electronic assembly, where the electronic assembly can be part of a I.) computer.

Therefore it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have combined the limitations of I.), II.) and III.), in the invention or system of the ‘310 patent as taught by Lai, for the purpose of integrating the FinFET device in a system where it can be utilized in a practical application such as a computer for use in consumer electronics.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893